Citation Nr: 0206166	
Decision Date: 06/11/02    Archive Date: 06/20/02

DOCKET NO.  99-17 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether the veteran has submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).


2.  Entitlement to service connection for coronary artery 
disease.

3.  Entitlement to service connection for peripheral 
neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from February 1941 to 
October 1945 and was a prisoner of the German Government from 
November 1944 to April 1945.  This matter comes to the Board 
of Veterans' Appeals (Board) on appeal from an October 1998 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia.

Although the veteran requested a personal hearing on his VA 
Form 9, submitted in August 1999, the evidence indicates he 
requested his hearing be rescheduled and later failed to 
report to the rescheduled hearing.  He has not provided any 
statement regarding his failure to report to the hearing and 
has not requested another Travel Board hearing be scheduled.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for peripheral 
neuropathy pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  In a February 1995 rating decision, the veteran's claim 
of entitlement to service connection for PTSD was denied on 
the basis that there was no current psychiatric diagnosis; 
the veteran did not appeal the decision.

3.  The evidence received since the February 1995 rating 
decision that denied service connection for PTSD consists of 
evidence that is either cumulative or redundant or does not 
bear directly or substantially upon the specific matter under 
consideration and is so insignificant as to not warrant 
reconsideration of the merits of the claim on appeal.

4.  There is no competent evidence of record linking the 
veteran's currently diagnosed coronary artery disease with 
his service or any incident therein.


CONCLUSIONS OF LAW

1.  The February 1995 rating decision that denied service 
connection for PTSD is final; new and material evidence has 
not been submitted to reopen the claim of entitlement to 
service connection for PTSD.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2001).

2.  Coronary artery disease was not incurred in or aggravated 
by the veteran's active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1153, 5103, 5103A, 5107 (West 1991 & West 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed with respect to 
these issues, that VA has given the appellant adequate notice 
regarding the evidence necessary to substantiate his claims 
and that no further assistance to the appellant is required 
to comply with the duty to assist mandated by statute.  
38 U.S.C.A. § 5103A (Supp. 2001).  There have also been final 
regulations promulgated to implement the new law.  See 66 
Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  It is noted 
that the appellant was notified of the new law and 
information concerning evidence needed to support his claims 
in supplemental statement of the case sent to him in March 
2002.  There is no indication that there is any additional 
evidence that could be obtained that would be useful in 
substantiating these claims.

New and Material Evidence

Factual Background

In July 1994, the veteran originally filed a claim for 
service connection for PTSD.  The RO denied his claim in 
February 1995 because there was no evidence of a current 
psychiatric disorder.  The veteran did not appeal the rating 
decision. 

The evidence of record at the time of the February 1995 
rating decision included service medical records, as well as 
a VA psychiatric examination report. 

The veteran's service medical records show no relevant 
complaints, findings, treatment or diagnosis for any 
psychiatric disability.  His October 1945 separation 
examination report shows that his psychiatric evaluation was 
normal.  

July 1984 and January 1995 VA psychiatric examination reports 
were also of record.  The reports reveal no evidence of any 
diagnosed psychiatric disability.

The evidence added to the record since the February 1995 
rating decision includes VA psychiatric examinations dated in 
May 1998, January 2001 and October 2001 and VA treatment 
records, dated in November 2000.

All the VA psychiatric examinations show the veteran has no 
current psychiatric diagnosis.  The VA treatment records 
merely indicate that the veteran attended one ex-POW group 
therapy session.  There is no indication of any psychiatric 
diagnosis at the time.

Analysis

Since the veteran did not appeal the February 1995 rating 
decision, that decision is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.150(d), 20.200, 20.302, 20.1103 (2000).  
This claim may not be reopened and allowed unless new and 
material evidence is presented.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2001). 

The Board must first determine whether the evidence is new 
and material.  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a). 

The Board finds that the VA treatment records and examination 
reports, submitted after the February 1995 rating decision 
are not so significant that they must be considered in order 
to fairly decide the merits of the claim.  The additional 
records are cumulative of the evidence noted at the time of 
the February 1995 rating decision.  These new records include 
no evidence that the veteran currently has any diagnosed 
psychiatric disorder.  The veteran' s own belief that he has 
PTSD as a result of his POW experiences is not probative as 
he is not shown to have the medical expertise sufficient to 
render an opinion as to what is essentially a question of 
medical causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

Service Connection

Factual Background

The veteran's service medical records show no complaints, 
findings, treatment or diagnoses for any coronary artery 
disease.  His October 1945 separation examination indicates 
that a clinical evaluation of his cardiovascular system was 
normal.  

In August 1984, the veteran underwent a VA former POW 
examination.  He denied any swelling of his joints and his 
legs and/or feet in the medical history.  An 
electrocardiogram was within normal limits.  Essential 
hypertension was diagnosed.

A May 1998 VA cardiovascular examination concluded with the 
diagnosis of hypertension, controlled with medications.

During his March 2001 VA cardiology examination, the veteran 
gave a twenty-five year history of high blood pressure that 
was sometimes difficult to control.  He denied any shortness 
of breath or chest pain.  The diagnoses included partly 
controlled essential hypertension and probable coronary 
artery disease with old anteroseptal infarct with no history 
of chest pain.  

In October 2001, the veteran underwent another VA cardiology 
examination.  The examiner reviewed his claims file.  The 
diagnoses were poorly controlled hypertension and coronary 
artery disease, evidence by ischemic changes during treadmill 
stress test.

A December 2001 VA treatment record shows an assessment of 
well-controlled hypertension.


Analysis

Entitlement to service connection may be granted for 
disability resulting from disease or injury in or aggravated 
by service.  38 U.S.C.A. § 1110.  Service connection may also 
be granted on a presumptive basis for certain chronic 
diseases, including cardiovascular disease and hypertension, 
if manifest to a degree of 10 percent or more within a year 
after service discharge.  38 U.S.C.A. §§ 1101, 1112(a); 
38 C.F.R. §§ 3.307, 3.309(a).  If a veteran is a former POW 
and was interned or detained for not less than 30 days, 
service connection may be granted on a presumptive basis for 
certain chronic diseases, including beriberi heart disease, 
if manifest to a degree of 10 percent or more at any time 
after discharge.  Beri beri heart disease includes ischemic 
heart disease in a former POW who had experienced localized 
edema during captivity.  38 U.S.C.A. § 1112(b); 38 C.F.R. 
§ 3.309(c).  Additionally, service connection may be granted 
for any disease or injury diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

A review of the evidence of record fails to establish that 
the veteran experienced localized edema during his captivity 
from November 1944 to April 1945.  His October 1945 
separation examination shows that evaluation of his 
cardiovascular system was normal.  In his POW medical 
history, completed in August 1984, the veteran denied 
swelling in his joints or of the legs and/or feet during 
captivity.  Therefore, the Board finds that the preponderance 
of the evidence shows that the veteran did not have localized 
edema while a POW with the German government and service 
connection for coronary artery disease, i.e., ischemic heart 
disease is not warranted on a presumptive basis under 38 
C.F.R. § 3.309(c).

Likewise, the preponderance of the evidence does not show the 
veteran's current heart disease is directly related to active 
service.  Heart disease or hypertension was not shown during 
active service or at the time of his October 1945 separation 
examination.  The medical evidence of record does not show a 
diagnosis of heart disease or hypertension during the initial 
post-service year, and his hypertension was not diagnosed 
until approximately 1985.  Likewise, his coronary artery 
disease, was first diagnosed many years after separation.  
Therefore, service connection for coronary artery disease, is 
not warranted on a presumptive basis under 38 C.F.R. 
§ 3.309(a).  Moreover, there is no medical opinion linking 
the veteran's current coronary artery disease to his service 
or any incident therein.  

The Board concludes that the veteran's coronary artery 
disease was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2001).


ORDER

New and material evidence not having been submitted, the 
veteran's claim for service connection for PTSD is not 
reopened.

Service connection for coronary artery disease is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

